Citation Nr: 1452262	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to November 22, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse, M.S.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's claim for entitlement to TDIU.  The Veteran filed a notice of disagreement in September 2008, and perfected a timely appeal in July 2009.

In an April 2011 rating decision, the RO granted the Veteran service connection for a major depressive disorder secondary to his service connected headaches with a 100 percent rating effective November 22, 2010.  The Veteran was service connected at the time for headaches rated at 50 percent and post-operative residuals of lipoma rated at 10 percent.  As such, the Veteran was also awarded special monthly compensation (SMC) S-1 in accordance with 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of being statutorily designated as housebound by having one condition evaluated at 100 percent and other conditions totaling at least 60 percent.  Because the Veteran is receiving a schedular rating that is total and SMC at the housebound rate from November 22, 2010, the scope of the Veteran's claim is limited to the period prior to November 22, 2010, as reflected in the characterization of the issue on the title page.  

In May 2013, the Veteran testified before the undersigned at an RO hearing (Travel Board).  A hearing transcript has been associated with the claims file. 

The Veteran's claim was previously before the Board in November 2013 and July 2014.  At those times it was remanded for further development.  The claim is once again before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted.

In a July 2014 remand, the Board noted that in the Veteran's August 14, 2007, claim for an increased rating for headaches, the Veteran asserted that he was unemployable prior to November 22, 2010, based on the effects of his service-connected headaches, independent of his non-service connected coronary artery disease and depression.  The remand then noted that because the Veteran's service connected headaches, rated at 50 percent disabling, and post-operative residuals of a lipoma, rated at 10 percent disabling, were both related to an in service lipoma operation, the percentage requirement for TDIU was met and the issue of entitlement to TDIU turned on a showing of actual unemployability.  See 38 C.F.R. § 4.16(a)(2) (2014).   

The July 2014 remand also reviewed the findings of an April 2014 VA examination, and found that the examination was inadequate because the examiner seemingly based his conclusion that the Veteran's service connected disabilities did not render the Veteran unemployable prior to November 22, 2010, on the Veteran's condition at the time of the examination, April 2014, not the Veteran's condition during the relevant time period, prior to November 22, 2010, only.  The July 2014 remand found the April 2014 VA examination was also inadequate because it failed to address the Veteran's contention that in addition to the pain that prevented him from being able to work during headaches, he also suffered from the effects of strong prescription medications, including hydrocodone, which made it impossible to function in a work environment.   

In the August 2014 addendum opinion responding to the July 2014 remand, the examiner found that the Veteran's use of hydrocodone should not be considered in determining whether the Veteran is entitled to TDIU because the hydrocodone was proscribed for the treatment of non-service connected lumbar stenosis, not headaches.  The examiner also based his finding that hydrocodone should not be considered on past experience and a review of medical literature showing that hydrocodone is not typically prescribed for headaches.

Although the August 2014 addendum opinion addressed the July 2014 remand's directive regarding the Veteran's use of hydrocodone, the opinion did not address the possible effects of other prescription medicine the Veteran was taking, including Vicodin and etodolac (lodine).  The opinion also again failed to address the effect of the Veteran's service connected disabilities on his employability during the relevant time period, prior to November 22, 2010, only.  Instead, the examiner again seemingly based his opinion on the Veteran's condition at the time of the April 2014 VA examination, specifically the Veteran's lack of scalp or skull pain at the examination.   

Given the foregoing, the August 2014 addendum opinion is inadequate to render a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate) see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the August 2014 addendum opinion does not comply with the July 2014 remand's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to ensure compliance with the July 2014 remand would constitute error.  Thus, the claim must be remanded in order to obtain another addendum opinion. 

The addendum opinion should address whether the Veteran's use of Vicodin and etodolac (lodine) were related to his service connected headaches, and, if so, what effect the combination of his headaches and prescription medicine related to the treatment of his headaches had on his employability prior to November 22, 2010, only.  The addendum opinion must also address the Veteran's employability during the relevant time period, prior to November 22, 2010, only.  The examiner should pay particular attention to a C & P Neurological Examination from September 2007.  The examiner should also specifically address the effect the Veteran having to sleep during particularly severe headaches, as documented in VA medical records from August 2007 to November 2010, may have had on his employability during that time period.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file should be returned to the examiner who conducted the April 2014 VA examination and related August 2014 addendum opinion, or if he is no longer available, an appropriate examiner of like skill and background.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

THE EXAMINER IS ADVISED THAT THE EXAMINATION REPORT/ADDENDUM IS BEING RETURNED BECAUSE THERE HAS NOT BEEN FULL COMPLIANCE WITH THE BOARD'S REMAND DIRECTIVE.  WHILE THE EFFECT OF HYDROCODONE ON THE VETERAN'S FUNCTIONING WAS ADDRESSED, PLEASE ALSO ADDRESS THE REMAINDER OF THE BOARD'S REMAND DIRECTIVE AS SET FORTH BELOW.

The examiner is advised that it is the Veteran's contention that in addition to the pain that prevented him from being able to work during his headaches, he also suffered from the effects of prescription medicine [please now consider Vicodin and Etodolac (Lodine) as shown by treatment records], which made it impossible for him to function in a work environment.  In light of the foregoing, the examiner is again requested to provide an opinion on the functional impairment caused by the Veteran's service connected headaches rated as 50 percent disabling and postoperative residuals, lipoma, back of right ear, with skull pain rated as 10 percent disabling in regard to his ability to secure or follow a substantially gainful occupation during the relevant time period, prior to November 22, 2010, only.  The examiner should consider and comment on the Veteran's contention that the effects of his headache pain and the side-effects from prescription medicine (Vicodin and Etodolac (Lodine)), rendered him unemployable independent and apart from the effects of any non-service connected disabilities or limitations related to age.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service connected disabilities (i.e., age or non-service connected disabilities).  The examiner should pay particular attention to a C & P Neurological Examination from September 2007.  The examiner should also specifically address the effect the Veteran having to sleep during particularly severe headaches, as documented in VA medical records prior to November 2010, may have had on his employability during that time period.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



